t c memo united_states tax_court james steven arroyo petitioner v commissioner of internal revenue respondent docket no 9316-11l filed date james steven arroyo pro_se rachael j zepeda for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether to sustain respondent’s determination to proceed with the collection of petitioner’s tax_liabilities relating to and years in issue findings_of_fact in petitioner while serving in the military began to use his parents’ home in winnetka california first california address as his mailing address when his military service concluded in he moved to a nearby apartment but did not file a change_of address form with the u s postal service usps petitioner in moved to an apartment in canoga park california second california address in date moved to a home in prescott arizona arizona address and in notified respondent that he lived at the arizona address petitioner received in a tax_refund from california compensation from poly-tainer and dividend payments from morgan stanley dean witter trust in compensation from poly-tainer and proceeds from the sale of real_property and in compensation from mazy inc and interest from stockman’s bank petitioner did not report income or file federal_income_tax returns relating to and respondent on date sent notices of deficiency relating to and to petitioner’s first california address ie the most recent address reflected in respondent’s records in these notices respondent determined deficiencies additions to tax for failure to timely file tax returns pursuant to sec_6651 and additions to tax for failure to pay estimated_tax pursuant to sec_6654 on date respondent assessed deficiencies and additions to tax and sent to petitioner’s first california address notices of balance due relating to and on date respondent sent a notice_of_deficiency relating to to petitioner’s arizona address ie the most recent address reflected in respondent’s records in the notice respondent determined a deficiency an addition_to_tax for failure to timely file a tax_return pursuant to sec_6651 an addition_to_tax for failure to timely pay tax pursuant to sec_6651 and an addition_to_tax for failure to pay estimated_tax pursuant to sec_6654 on date respondent assessed a deficiency and additions to tax and sent to petitioner’s arizona address a notice of balance due relating to on date respondent sent to petitioner’s arizona address a notice_of_intent_to_levy and notice of your right to a hearing relating to the years in issue petitioner timely filed a form request for a collection_due_process or equivalent_hearing in which he asserted that he had not received the required notice by telephone on date he requested a correspondence collection_due_process_hearing in a letter dated date respondent unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure informed petitioner that you cannot raise the underlying tax_liability in a collection_due_process_hearing if you received the statutory_notice_of_deficiency for the tax_liability and or you had the opportunity to dispute such liability by facsimile dated date petitioner asserted that he did not receive notices of deficiency relating to the years in issue and that the correct amount of ‘income tax’ owing for said years is dollar_figure on date respondent sent to petitioner’s arizona address a notice_of_determination sustaining the proposed collection action on date petitioner while residing in arizona timely filed a petition with the court opinion petitioner credibly testified and established that he did not receive notices of deficiency and demand for payment relating to the years in issue because he did not receive notices of deficiency or otherwise have an opportunity to dispute his underlying tax_liabilities we review his liabilities de novo see sec_6330 136_tc_356 petitioner readily admits that he received the unreported income at issue but respondent has met his burden of connecting petitioner with this income see wiemerskirch v commissioner 596_f2d_358 9th cir holding that the commissioner’s determination relating to unreported income is presumed correct where it is supported by a minimal evidentiary foundation continued contends that he has no tax_liabilities because the requisite notices of deficiency and demand for payment are invalid to be valid notices of deficiency and demand for payment must be sent to a taxpayer’s last_known_address sec_6212 and b a a a taxpayer’s actual receipt of such notices however is not required see sec_6212 and b a a 378_f2d_37 9th cir 119_tc_252 the and notices of deficiency and notices of balance due were mailed to the first california address which respondent established was in petitioner’s last_known_address in addition respondent established that the notice_of_deficiency and notice of balance due were sent to petitioner’s arizona address which respondent established was in petitioner’s last_known_address petitioner contends that he changed his last_known_address by filing an official usps change_of address form and by listing his second california address on certain tax returns see 88_tc_1042 stating that in the ninth circuit ‘a taxpayer’s last_known_address is that on his continued rev’g 67_tc_672 a notice of balance due pursuant to sec_6303 constitutes a notice_and_demand for payment 119_tc_252 most recent return unless the taxpayer communicates to the irs clear and concise notice of a change_of address ’ quoting 724_f2d_808 9th cir aff’d 857_f2d_676 9th cir sec_301_6212-2 and b proced admin regs see also 54_tc_742 aff’d 445_f2d_985 10th cir petitioner however produced no credible_evidence in support of these contentions see 89_tc_806 stating that the burden of proving that the notice was not sent to the last_known_address is on petitioner indeed when asked whether he used his first california address after petitioner stated i don’t recall in short the statutorily required notices were valid petitioner did not file federal_income_tax returns have federal_income_tax withheld or pay estimated_tax relating to the years in issue respondent determined that petitioner is liable pursuant to sec_6651 and for additions to tax for failure to timely file a return and failure to timely pay tax pursuant to sec_7491 respondent bears the burden of production relating to these additions to tax see 116_tc_438 sec_7491 provides that the burden_of_proof shall shift to the commissioner if the taxpayer introduces credible_evidence relating to the issue this section is inapplicable because petitioner failed to introduce credible_evidence respondent has met his burden relating to the sec_6651 additions to tax and established that petitioner’s failure to timely file tax returns relating to each year in issue was the result of willful neglect and not due to reasonable_cause see sec_6651 sec_7491 higbee v commissioner t c pincite respondent has not however met his burden of producing evidence that it is appropriate to impose a sec_6651 addition_to_tax relating to see sec_6651 sec_7491 127_tc_200 aff’d 521_f3d_1289 10th cir respondent’s brief fails to address this issue and the randomly assembled confusing and incomplete exhibits he produced are insufficient to establish that he filed a substitute for return see sec_6020 and b g c wheeler v commissioner t c pincite 120_tc_163 petitioner is therefore liable for a sec_6651 addition_to_tax relating to each year in issue but is not liable for a sec_6651 addition_to_tax relating to respondent further determined that petitioner is liable pursuant to sec_6654 for additions to tax for failure to pay estimated_tax in order to satisfy his burden of production relating to these additions to tax respondent at a minimum the certification which asserts that a substitute for return was filed does not include all the listed attachments must establish that petitioner had a required_annual_payment pursuant to sec_6654 see sec_6654 sec_7491 wheeler v commissioner t c pincite petitioner did not file tax returns relating to the years in issue or the preceding years therefore his required_annual_payment wa sec_90 of the tax_liability relating to each year in issue see sec_6654 sec_7491 wheeler v commissioner t c pincite petitioner failed to make the required_payments and is therefore liable for sec_6654 additions to tax relating to each year in issue accordingly respondent may proceed with collection relating to the years in issue contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
